Title: To George Washington from William Heath, 22 June 1783
From: Heath, William
To: Washington, George


                  
                     Dear General
                     Newburgh June 22nd 1783
                  
                  To accommodate the officers of the 2nd Massachusetts Regiment, I have this day consented that Lieut. Joshua Danforth should be paymaster to the regiment in the room of Lieut. Storer and that Lieut. Ames take the place of Lieut. Crock of the Same Regiment, have mentioned it in my orders of this day, and hope your Excellencys approbation, I have the honor to be with the greatest respect Your Excellencys most Obedt Servt
                  
                     W. Heath
                     
                  
               